Hill, J.
Plaintiff brought suit against defendants for injunction and rescission of a contract for the purchase of land with part of the purchase-money paid, and for restitution, based on alleged fraud in the procurement of the contract by representations on the part of the defendants that they had title to the land. Held:
1. The court did not err in rejecting testimony as to declarations made by Denny, the defendant, to Forrester, the plaintiff, Denny being dead.
*310No. 7906.
February 20, 1931.
Rehearing denied February 28, 1931.
G. A. Christian, for plaintiff.
Wright & Covington, for defendants.
2. There is no evidence in the record as to any representations made to plaintiff, by defendants as to the title to this property; and the verdict for defendants was demanded. The court did not err in overruling the motion for new trial. See Black v. Walker, 98 Ga. 31 (26 S. E. 477).

Judgment affirmed.


All the Justices eoncwr.